Citation Nr: 1241432	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a chest disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel
INTRODUCTION


The Veteran served on active duty from March 1943 to January 1946, with subsequent service in the Enlisted Reserve Corps and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, on behalf of the Regional Office located in Little Rock, Arkansas (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Pursuant to the Board's March 2011 remand for the appropriate development and reconsideration of the Veteran's above-captioned claims, the Veteran was afforded VA examinations in May 2012, both of which were conducted by the same VA examiner.  The VA examiner was asked to ascertain the presence of a back and/or chest disorder and whether any present back and/or chest disorder was incurred in or due to the Veteran's active duty service.  After reviewing the relevant evidence of record and administering thorough clinical evaluations, the examiner opined, with respect to the Veteran's back disorder, as follows:

It is this examiner's opinion [that] the Veteran's degenerative disease of the lumbar spine is not causally or etiologically related to service.

Rationale:  Review of the Veteran's service medical record contains one complaint on 26 April 1944 of mid thoracic pain after lifting a box.  The treatment prescribed was massage and linament [sic] rub.  Nothing follows.  The discharge exam[ination] performed on 2 Jan[uary 1946] was normal.  An examination performed on 2 November 1973 states 'denied back injury/trouble.['] A certificate of examination performed on 7 April 1976 reads 'denies back troubles/injuries[.']  A physical exam[ination] dated 2 November 1983 states that 'Veteran denies back ache or back injury or trouble[.]'  Nothing follows until 1991 and then 1992 when the Veteran requests re[-]evaluation for back injury.  Finally an examination dated on 5 February 2003 reveals that the Veteran stated that he had a back strain at Red River Army Depot 'years ago' with 'no further treatment.'

With respect the Veteran's chest disorder, the examiner opined as follows:

It is this examiner's opinion that the Veteran's current chest condition (ischemic heart disease) is not causally related to service.

Rationale:  Review of the Veteran's claim file reveals that the Veteran was inducted on 5 March 1943 and discharged from active duty on 3 January [19]46 at which time his discharge physical was normal.  Review of the service treatment records reveals that the Veteran never had a chest complaint.  On examination date [10 November 1960] the Veteran denies chest pain.  In an examination dated [25 October 1963] the Veteran denies chest pain.

Based on a review of the May 2012 examination reports, the examiner did not discuss all of the Veteran's relevant service treatment records or the Veteran's post-service endorsements of a back and/or chest disorder or symptoms thereof.  Significantly, the Veteran submitted a claim of entitlement to service connection for a chest and back disorder in October 1946.  Therein, the Veteran claimed that he experienced intermittent "extreme pains" in his back and chest as a result of an inservice 1944 injury.  The Veteran asserted that he received treatment for these injuries every other day at a hospital in Hawaii for approximately six months, but was not hospitalized.  He also claimed that he received one-time treatment at an infirmary in Okinawa, Japan.  In addition to submitting this claim, the Veteran also applied for outpatient treatment in October 1946 for a back and chest disorder.  In a contemporaneous statement, the Veteran complained of pain in his "right lumbar, back region" and in the right side of his thorax.  After describing additional symptoms, the Veteran reported that he was struck across his back by a cable at "docks" in Hawaii.  He denied being hospitalized.  Additionally, in May 1961, the Veteran asserted that he was treated for a back and chest disorder in 1944 at three separate medical facilities in Hawaii.  As such, in June 1961, an additional search for resulting treatment records was undertaken, which yielded a singular hospital admission card concerning treatment for an abscess in 1944.  However, after reviewing "miscellaneous records," it was also determined that the Veteran received treatment for unstated or unknown disorders or symptoms on three occasions in February 1944; three occasions in April 1944; two occasions in June 1944; once in July 1944; three occasions in August 1944; once in December 1944; twice in January 1945; and once in December 1945.  Further, despite the presence of post-service treatment records wherein the Veteran denied then experiencing a back and/or chest disorder or symptoms thereof, pursuant to this claim, the Veteran has stated that he has continuously experienced a back and/or chest disorder or symptoms thereof since his active duty service.

Based on the above, the Board finds that the May 2012 VA examiner did not consider all of the relevant evidence of record and, thus, the rendered opinions were based on an incomplete or inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based upon an inaccurate factual premise has no probative value).  Moreover, although the VA examiner provided an opinion and recited evidence in support of that conclusion, the examiner did not explain how that evidence supported the conclusion reached, especially in light of the supportive evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(holding that a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  As such, the Board finds that the May 2012 VA examinations are inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is necessary in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

Additionally, by failing to ensure that the Veteran was afforded adequate VA examinations, the RO did not substantially comply with the Board's March 2011 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective action is required.  Id.

As discussed above, "miscellaneous records" reviewed pursuant to a June 1961 records search demonstrated that the Veteran was treated for unstated or unknown reasons on multiple occasions in 1944 and 1945.  The nature of these records was unclear, as was whether they were obtained and associated with the Veteran's claims file.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order for the RO to undertake efforts or obtain these records.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO must undertake efforts to identify and obtain the "miscellaneous records" referred to in the October 1961 report that demonstrated that the Veteran underwent treatment of an unknown or unstated nature on multiple occasions in 1944 and 1945.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must then request that the May 2012 VA examiner provide a supplemental opinion.  Specifically, the examiner must provide an opinion and thorough rationale as to whether the Veteran's back and/or chest disorder was incurred in or due to his active duty service.  In so doing, the examiner must specifically review and comment upon, but in no circumstances should an opinion be limited to: (a) the Veteran's October 1946 claim of entitlement to service connection for a back and chest disorder; (b) the Veteran's October 1946 application for out-patient treatment for a back and chest disorder; (c) the Veteran's assertions that he experienced symptoms of a back and chest disorder since his active duty service; (d) and any additional evidence obtained pursuant to the development in paragraph #1.  Further, the examiner must opine as to whether his current back and/or chest disorders are consistent with his assertions of inservice injuries to his chest and/or back.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

3.  If the RO is unable to obtain a supplemental opinion from the May 2012 VA examiner, the RO must then afford the Veteran another VA examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current back and/or chest disorder was incurred in or due to his active duty service.  In so doing, the examiner must specifically review and comment upon, but in no circumstances should an opinion be limited to: (a) the Veteran's October 1946 claim of entitlement to service connection for a back and chest disorder; (b) the Veteran's October 1946 application for out-patient treatment for a back and chest disorder; (c) the Veteran's assertions that he experienced symptoms of a back and chest disorder since his active duty service; and (d) any additional evidence obtained pursuant to the development in paragraph #1.  Further, the examiner must opine as to whether, if the Veteran's assertions are deemed competent and credible evidence as to an inservice injury, whether his current back and/or chest disorders are consistent with said assertions.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

4.  If a new examination is required, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO must review the resulting examination report(s) to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures prior to remitting the claim to the Board.

6.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

